Citation Nr: 0636537	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
urticaria. 

2.  Entitlement to service connection for urticaria.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

4.  Entitlement to service connection for a right knee 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thyroiditis. 

6.  Entitlement to an increased rating for benign prostatic 
hypertrophy (BPH), postoperative transurethral resection of 
the prostate, evaluated 40 percent disabling.

7.  Entitlement to an increased rating for a rotator cuff 
defect, right shoulder, postoperative, evaluated 30 percent 
disabling.

8.  Entitlement to an increased rating for postoperative 
basal cell carcinoma of the chest, neck and face with actinic 
keratosis, evaluated 10 percent disabling from January 21, 
1997, to August 29, 2002.

9.  Entitlement to an increased rating for postoperative 
basal cell carcinoma of the chest, neck and face with actinic 
keratosis, evaluated 30 percent disabling since August 30, 
2002.

10.  Entitlement to an increased rating for residuals of a 
left knee injury,
evaluated 10 percent disabling.  

11.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated 0 percent disabling from January 21, 1997, to 
June 9, 1999.

12.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated 10 percent disabling since June 10, 1999.  

13.  Entitlement to an increased (compensable) rating for 
residuals of a hemorrhoidectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Air Force as a Chaplain from February 1968 until his 
retirement from service in February 1988.

In a decision of September 1997, the RO increased from 0 
percent to 20 percent the veteran's evaluation for service-
connected rotator cuff defect, right shoulder, postoperative.  
The 0 percent evaluation for BPH, postoperative transurethral 
resection of the prostate, was raised from 10 percent to 20 
percent.  All increased ratings were assigned, effective 
January 21, 1997.  As well, 0 percent evaluations for 
service-connected residuals of a left knee injury; residuals 
of a hemorrhoidectomy; left ear hearing loss; and basal cell 
carcinoma of the chest, neck and face were confirmed and 
continued.  The RO also determined that the veteran had not 
provided new and material evidence to reopen claims of 
service connection for thyroiditis and urticaria.  

The RO issued a decision in September 1999 granting service 
connection for a right ear hearing loss, effective January 
21, 1997.  An evaluation of 0 percent was assigned for 
service-connected bilateral hearing loss, effective January 
21, 1997.  An evaluation of 10 percent was assigned for 
service-connected bilateral hearing loss, effective June 10, 
1999.  The evaluation for service-connected BPH, status post 
transurethral resection of the prostate, was increased from 
10 percent to 40 percent, effective January 21, 1997.  The 
evaluation for a service-connected rotator cuff defect, right 
shoulder, postoperative was raised from 20 percent to 30 
percent, also effective January 21, 1997.  Additionally, 
service connection was granted for actinic keratosis, 
effective January 21, 1997; initially a 0 percent evaluation 
was assigned, effective January 21, 1997.

By a decision of the RO in February 2006, the RO reclassified 
the veteran's service-connected skin disorders as a single 
disability as follows:  postoperative basal cell carcinoma of 
the chest, neck and face with actinic keratosis.  In that 
rating decision, the RO increased the rating assigned for the 
veteran's service-connected skin disability from 0 percent to 
10 percent, effective January 21, 1997.  An evaluation of 30 
percent was assigned for that disability, effective August 
30, 2002.  The evaluation for service-connected left knee 
injury residuals was increased from 0 percent to 10 percent, 
effective January 21, 1997.  

The Board notes that an issue framed as a merits-adjudication 
of service connection for a right knee disorder had been 
deferred by RO in its decision issued in September 1999.  
Thereafter, evidentiary development proceeded, and 
ultimately, in February 2006, the RO entered a merits-
adjudication decision denying service connection for a right 
knee disorder.  The veteran initiated an appeal to that 
adverse determination by submitting a notice of disagreement 
in April 2006.  He completed his appeal by submission of a VA 
Form 9, that was received at the RO in August 2006 and later 
forwarded to the Board.  

Although the RO adjudicated the issue of service connection 
for a right knee disorder on a de novo basis, the issue was 
initially denied by the RO in July 1988, and the veteran did 
not perfect an appeal from that rating decision.  Therefore, 
the claim can only be reopened upon submission of new and 
material evidence.  The veteran was not prejudiced by the 
RO's action in that a de novo review is a lower threshold in 
establishing a claim of service connection.  

However, the Board must initially determine whether the 
appellant presented new and material evidence sufficient to 
reopen the service connection claim because doing so goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Accordingly, the Board has modified 
the issue to reflect the appropriate adjudicatory 
consideration of the veteran's claim, as indicated on the 
title page of this decision.

All issues on the title page of this decision, except issue # 
2, are addressed in the decision below.  By contrast, issue 
#2 is addressed in the remand portion of the decision that 
follows.  Remand to the RO is going to be accomplished via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1988, the RO 
denied the veteran's claim of entitlement to service 
connection for urticaria.

2.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of 
the claim.  

3.  In an unappealed decision dated in July 1988, the RO 
denied the veteran's claim of entitlement to service 
connection for a right knee disorder.

4.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of 
the claim.  

5.  It is more likely than not that a right knee disorder 
developed secondary to the service-connected left knee 
disorder.

6.  In an unappealed decision dated in July 1988, the RO 
denied the veteran's claim of entitlement to service 
connection for thyroiditis.  

7.  Evidence received since that decision is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

8.  BPH, postoperative transurethral resection of the 
prostate, does not necessitate the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  

9.  Rotator cuff defect, right shoulder, postoperative, is 
manifested primarily by painful, limited motion of the major 
arm to 90 degrees of flexion and to 90 degrees of abduction.  

10.  From January 21, 1997, to August 29, 2002, postoperative 
basal cell carcinoma of the chest, neck and face with actinic 
keratosis was not productive of severe disfigurement of the 
head, face or neck nor was the disability productive of 
exudation or constant itching, extensive lesions or marked 
disfigurement.  

11.  Since August 30, 2002, postoperative basal cell 
carcinoma of the chest, neck and face with actinic keratosis 
has not been productive of visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), nor has 
the disability resulted in four or five regulatory 
characteristics of disfigurement; as well, the disability has 
not involved more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, nor has the 
disability resulted in the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during any past 12-month 
period.  

12.  Since January 21, 1997, residuals of a left knee injury 
have been manifested by locking, pain and effusion into the 
joint; the joint exhibits painless range of motion to 130 
degrees of flexion.  

13.  From January 21, 1997, to June 9, 1999, the veteran had 
Level II hearing in each ear.

14.  Since June 10, 1999, there is medical evidence that the 
veteran has Level V hearing in the right ear and Level II 
hearing in the left ear.  

15.  Residuals of a hemorrhoidectomy are not productive of 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  

CONCLUSIONS OF LAW

1.  The July 1988 decision of the RO denying service 
connection for urticaria is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

3.  The July 1988 decision of the RO denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

4.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

5.  A right knee disorder is proximately due to or the result 
of a service-connected left knee disorder.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).

6.  The July 1988 decision of the RO denying service 
connection for thyroiditis is final.  38 U.S.C.A. § 7105 
(West 2002).  

7.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

8.  A rating higher than 40 percent for BPH, postoperative 
transurethral resection of the prostate, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a, and 
§ 4.115b, Diagnostic Code 7527 (2006).

9.  A rating higher than 30 percent for rotator cuff defect, 
right shoulder, postoperative, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5201 (2006).  

10.  A rating higher than 10 percent, from January 21, 1997, 
to August 29, 2002, for postoperative basal cell carcinoma of 
the chest, neck and face with actinic keratosis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806 (effective prior to 
August 30, 2002).

11.  A rating higher than 30 percent, since August 30, 2002, 
for postoperative basal cell carcinoma of the chest, neck and 
face with actinic keratosis is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7806 (effective since August 30, 2002).

12.  A rating of 20 percent for residuals of a left knee 
injury is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 
5261 (2006).  

13.  A rating higher than 0 percent for bilateral hearing 
loss, from January 21, 1997, to June 9, 1999, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (effective prior to June 10, 1999).

14.  A rating higher than 10 percent for bilateral hearing 
loss, from since June 10, 1999, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 and § 4.86a, (effective since June 10, 1999).

15.  A rating higher than 0 percent for residuals of a 
hemorrhoidectomy is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic code 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in November 2004, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of the claims that appear on the 
title page of this decision was in September 1997, the 
claimant was thereafter provided examinations and the claims 
were readjudicated after appropriate notice was furnished the 
claimant.  To the extent that VA has failed to fulfill any 
duty to notify or assist the claimant, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  

Analysis

New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
wartime/peacetime service.  38 U.S.C.A. §§ 1110/1131 (West 
2002).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2006).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a) (2006).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).  
Prior law required that the veteran have a disease listed at 
38 C.F.R. § 3.309(e), in addition to proof of Vietnam 
service, before exposure there was presumed.  So the change 
eliminating this requirement reversed the U.S. Court of 
Appeals for Veterans Claims (Court's) decision in McCartt v. 
West, 12 Vet. App. 164 (1999).  See, too, 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

In this case, the veteran submitted his petitions to reopen 
his claims of service connection for a urticaria, a right 
knee disorder and thyroiditis prior to August 29, 2001.  
According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

With respect to urticaria, the RO denied service connection 
for that disability in July 1988.  The RO informed the 
veteran of that decision, but he did not appeal.  That 
decision is the last final denial of the claim on any basis.  
The Board's analysis of the evidence starts from that point.  

Evidence added to the record since July 1988 includes a 
report of a VA dermatologic examination performed in August 
1999.  In that report, a dermatologic physician indicated the 
possibility that the veteran, in fact, has urticaria, though 
on an intermittent basis.  Also, the examiner appeared to 
suggest that Agent Orange exposure may be implicated in the 
veteran's urticarial reactions.  

With respect to a right knee disorder, the RO denied service 
connection for that condition in July 1988.  The RO informed 
the veteran of that decision, but he did not appeal.  That 
decision is the last final denial of the claim on any basis.  
The Board's analysis of the evidence starts from that point.  

Evidence added to the record since July 1988 includes a 
report of a VA examination performed in November 2004.  In 
that report, a physician offered the opinion that it was more 
likely than not that degenerative changes of the right knee 
were secondary to the veteran's service-connected left knee 
disorder.  

As to both urticaria and a right knee disorder, the 
additional evidence contained in each examiner's report 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's disability."  As 
such, that evidence is new and material and sufficient to 
reopen his previously denied claims of service connection for 
urticaria and for a right knee disorder.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

With respect to thyroiditis, the RO denied service connection 
for that disability in July 1988.  The RO informed the 
veteran of that decision, but he did not appeal.  The July 
1988 decision is the last final denial of the claims on any 
basis.  Hence, the Board's analysis of the evidence starts 
from that point.  The Board, however, will first review the 
evidence that was before the RO when the veteran's claims 
were last considered.  The evidence considered in connection 
with the RO's July 1988 decision included the following:  
service medical records, as well as reports of VA 
examinations performed in March 1977 and June 1988.  

Service medical records show that the veteran was found to 
have subacute thyroiditis in June 1984, after reduced uptake 
was noted on a thyroid scan.  In July 1984, a thyroid profile 
was within normal limits, and the clinical impression was 
that the veteran was euthyroid, by physical examination.  At 
the April 1987 separation examination, the assessment was 
that there had been no complications following subacute 
thyroiditis in June 1984.

On VA examination in March 1977, no endocrine system 
abnormalities were detected. A June 1988 VA examination 
revealed no nodularity or enlargement of the thyroid gland.  
The diagnosis was thyroiditis, quiescent and asymptomatic.

In its July 1988 decision, the RO determined that thyroiditis 
had not been found on the most recent VA examination of 
record.  Although the veteran had service in Vietnam and his 
exposure to Agent Orange was conceded, the RO concluded that 
he did not have a disability resulting from such exposure.  
Implicitly, the RO found that any thyroiditis noted in 
service had been acute and transitory in nature and had not 
produced chronic disability.  

Evidence added to the record since the RO's July 1988 
decision consists of statements from family members, received 
in February 1997, as well as various statements from the 
veteran in support of his petition to reopen his claim.

In a statement received in February 1997, the veteran' 
brother indicated that the veteran had been treated at a 
hospital during service for thyroiditis.  The veteran's son, 
in a statement also received in February 1997, referenced the 
veteran's inservice treatment for thyroiditis.  He stated 
that the veteran's thyroid condition was a direct result of 
exposure to Agent Orange during a tour of duty in Vietnam.  
In statements in support of the petitions to reopen his 
claim, the veteran alleged that thyroiditis resulted from his 
exposure to Agent Orange.  

The additional evidence added to the record in the form of 
statements from family members is new.  These statements, 
alleging that the veteran has thyroiditis that is 
attributable to Agent Orange exposure in Vietnam, amount to 
opinions about a matter of medical causation.  There is no 
indication from the record that either of his family members 
has medical training or expertise.  As lay persons, they are 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  And lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

The additional evidence added to the record in the form of 
the veteran's statements, asserting that he has thyroiditis 
that is attributable to Agent Orange exposure in Vietnam, is 
not new, but merely cumulative of evidence already of record.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992) (evidence is 
not new when veteran merely reiterates arguments previously 
made).  Moreover, his assertion, even if new, amounts to an 
opinion about a matter of medical causation.  Again, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim for compensation benefits.  See, Moray, 
supra. 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petitions must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Merits-Adjudication Service Connection for a Right Knee 
Disorder

At the April 1987 examination for retirement from service, 
the veteran gave a history of having sustained a right knee 
skiing injury in 1974.  He had not sought medical treatment.  
He still had occasional knee pain that he treated with 
Motrin.  There had been no complications.

At a June 1988 VA examination, the veteran referred to 
repeated trauma to the knees during service while playing 
sports.  The right knee was normal to physical and x-ray 
examination, and the assessment was status post arthralgia of 
the knees.  When examined at a VA outpatient facility in 
April 1999, the veteran reported experiencing right knee pain 
for the past four to five months, after an episode of 
twisting the knee upon alighting from a car.  The impression 
was arthralgia.  An MRI in March 2000 revealed a tear of the 
right meniscus with signs of early degenerative joint 
disease.  The veteran later underwent a right knee 
arthroscopy, debridement and partial medial meniscectomy.  

At a VA general medical examination in November 2004, the 
assessment was that degenerative joint disease of the right 
knee was more likely than not secondary to a left knee 
condition.  The June 2006 statement of the case provides the 
RO's explanation for denying service connection for a right 
knee disorder as secondary to the service-connected left knee 
disorder.  The RO explained that the November 2004 VA 
examiner had not provided a rationale for his opinion nor had 
he reviewed the claims folder.  The RO concluded that the 
examiner's opinion was unsupported and had no probative 
value.  

The Board concurs with the RO's observations that the 
November 2004 examiner's opinion is unsupported by either 
claims file review or by a rationale.  At the same time, 
however, it is based, at minimum, on a history provided by 
the claimant and by clinical findings.  The examiner's 
assessment linking a right knee condition to the service-
connected left knee condition is certainly a plausible 
formulation, in light of the facts available to the physician 
at the time of the November 2004 examination.  There is no 
medical evidence in the claims file that contradicts the 
physician's assessment that a right knee condition developed 
secondary to the service-connected left knee condition.  Upon 
a review of the evidentiary record, the Board concludes that 
secondary service connection for a right knee disorder is 
warranted.  

Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

BPH Status Post Transurethral Resection of the Prostate

Prostate gland injuries, infections, hypertrophy and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule  
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

Renal dysfunction:  

A 100 percent rating is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  
An 80 percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
A 60 percent rating is warranted for constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  
A 30 percent rating is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  
A noncompensable rating is warranted for albumin and casts 
with history of acute nephritis; or, hypertension non-
compensable under Diagnostic Code 7101.  

Voiding dysfunction:  

Rate particular condition as urine leakage, frequency, or 
obstructed voiding.  Continual Urine Leakage, Post Surgical 
Urinary Diversion, Urinary Incontinence, or Stress 
Incontinence:  

A 60 percent rating is warranted for voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.
A 40 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  
A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  

Urinary frequency:  

A 40 percent rating is warranted for daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.
A 20 percent rating is warranted for daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  
A 10 percent rating is warranted for daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.  

Obstructed voiding:  

A 30 percent rating is warranted where there is urinary 
retention requiring intermittent or continuous 
catheterization.  
A 10 percent rating is warranted where there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of 
the following:  
1.  Post void residuals greater than 150 cc.  
2.  Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec).  
3.  Recurrent urinary tract infections secondary to 
obstruction.  4. Stricture disease requiring periodic 
dilatation every 2 to 3 months.  
A zero percent rating is warranted for obstructive 
symptomatology with or without stricture disease, requiring 
dilatation 1 to 2 times per year.  

Urinary tract infection:  

Poor renal function: Rate as renal dysfunction.  

A 30 percent rating is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.
A 10 percent rating is warranted for urinary tract infection 
involving long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  

When examined at a urology clinic in April 1987, prior to his 
retirement from military service, the veteran complained of 
nocturia.  Clinical inspection of the prostate showed some 
asymmetry and slight enlargement.  The impression was benign 
prostatic hypertrophy (BPH).  

The veteran underwent a transurethral resection of the 
prostate at a service department medical facility in October 
1991.  Medical records from James R. Stripling, III, M.D., 
the veteran's urologist, indicate that BPH recurred following 
the October 1991 prostate surgery.  Clinical treatment notes, 
dated from 1996 through 2006, reflect that the veteran 
continued to experience symptoms from BPH, including weak 
stream, urgency, frequency and urge incontinence.  He 
underwent urethral dilations to treat urethral stricture.  

A VA examination was performed in November 2004.  According 
to history, the veteran urinated 10 times per day, at 
intervals of 45 minutes and 5 times during the night, at 
intervals of 2 hours.  He had problems starting urination and 
the urine flow was weak.  He had some incontinence which 
required a pad as often as 3 times per day.  He also required 
an appliance as often 3 times per day.  The condition did not 
result in time lost from work.  

The record establishes that the veteran's BPH necessitated a 
transurethral resection of the prostate.  The postoperative 
residuals of that procedure are rated on the basis of either 
urinary tract infection or voiding dysfunction .  A 30 
percent evaluation is the highest rating available on the 
basis of urinary tract infection, yet the veteran is already 
in receipt of a 40 percent evaluation for his prostate 
disorder.  In any event, medical evidence demonstrates that 
voiding dysfunction is, in fact, the predominant residual 
upon which to evaluate the postoperative residuals of the 
transurethral resection of the prostate.  

The Board does not dispute the credibility of statements from 
the veteran about the extensive daytime and nighttime 
frequency of urination that he experiences.  However, in 
order to be entitled to assignment of a rating higher than 40 
percent on the basis of voiding dysfunction, there must be 
evidence that the claimant needs to use an appliance or needs 
to wear absorbent materials that must be changed more than 4 
times per day.  This has not been demonstrated.  

Rotator Cuff Defect Right Shoulder, Postoperative and 
Residuals of a
Left Knee Injury

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the arm at shoulder level warrants a 
20 percent rating for the major or minor arm.  Limitation of 
motion of the arm to midway between the side and shoulder 
level warrants a 20 percent rating for the minor arm and a 30 
percent rating for the major arm.  Limitation of motion of 
the arm to 25 degrees from the side warrants a 30 percent 
rating for the minor arm and a 40 percent rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is warranted dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, premature fatigability, incoordination 
or pain, including pain from arthritis, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Notable 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Also, 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With respect to the right shoulder, the evidence establishes 
that the veteran is right-handed.  Service medical records 
relate the veteran's account of having sustained a right 
shoulder injury during 1973, from having been struck by a 
falling object.  It was determined that the veteran had 
experienced stretched and bruised tendons/ligaments.  On VA 
orthopedic examination in March 1977, the diagnosis was 
traumatic adhesive capsulitis of the right shoulder.  At the 
April 1987 separation examination, the veteran reported 
occasional pain and decreased range of motion.  

A report from Douglas F. Powell, M.D., shows that, in July 
1995, the veteran underwent a right acromioplasty with 
rotator cuff repair.  Medical records of hospitalization for 
right shoulder surgery indicate a diagnosis of right shoulder 
impingement syndrome with complete rotator cuff tear.  

On VA examination in March 1997, range of motion of the right 
shoulder was to 90 degrees of flexion and 120 degrees of 
abduction.  VA x-ray examination revealed mild degenerative 
changes in the glenohumeral joint, with a small right 
subacromial spur.  VA examination in February 1999 disclosed 
that right shoulder range of motion was to 90 degrees of 
flexion and 90 degrees of abduction. 

On VA examination in November 2004, the veteran complained of 
constant right shoulder pain.  He related incapacitating 
episodes as often as 2 times per month, with episodes lasting 
two days.  Over the past year, there had reportedly been five 
incidents of incapacitation for a total of 10 days.  He 
described functional impairment as the inability to lift the 
right hand over the head.  He indicated 1-2 times lost from 
work per month.  

It was found that the right shoulder had 100 degrees of 
flexion (normal flexion 180 degrees).  Pain occurred at 100 
degrees.  The right shoulder had 100 degrees of abduction 
(normal abduction 180 degrees).  Pain occurred at 100 
degrees.  The examiner stated that range of shoulder motion 
was additionally limited by pain and lack of endurance, with 
pain having a major functional impact.  However, the examiner 
also observed that range of motion of the right shoulder was 
not additionally limited by fatigue, weakness and 
incoordination.  

X-rays of the right shoulder were interpreted as showing 
degenerative arthritic changes.  The diagnoses included 
degenerative disease of the right shoulder, secondary to 
rotator cuff tear and surgery.  

With respect to the left knee, service medical records 
indicate the veteran's account of having injured the left 
knee while playing handball during 1973.  On VA orthopedic 
examination in March 1977, the diagnosis was chronic 
ligamentous strain of the left knee.  The veteran reportedly 
continued to experience pain, and the assessment in October 
1986 was mild infrapatellar bursitis.  

On VA examination in March 1997, range of motion of the left 
knee was from 0 degrees of extension to 150 degrees of 
flexion.  VA x-ray examination revealed degenerative changes 
of the left knee.  VA examination in February 1999 disclosed 
left knee range of motion from 0 degrees of extension to 140 
degrees of flexion.  

On VA examination in November 2004, the veteran remarked that 
he felt constant pain and stiffness of the left knee.  He 
related incapacitating episodes as often as two times per 
year, with episodes lasting for five days.  Over the past 
year, there had reportedly been 10 incidents of 
incapacitation for a total of 10 days.  He denied functional 
impairment resulting from the left knee disorder.  He 
indicated that he had not lost time from work because of left 
knee symptoms.  

It was found that the left knee had 0 degrees of extension 
(normal extension 0 degrees) and 130 degrees of flexion 
(normal flexion 140 degrees).  Pain occurred at 130 degrees.  
The examiner stated that range of knee motion was 
additionally limited by pain and lack of endurance, with pain 
having a major functional impact.  However, the examiner also 
observed that range of motion of the knee was not 
additionally limited by fatigue, weakness and incoordination.  
The drawer test of the left knee was within normal limits, as 
was McMurray's test.  "Locking," pain, joint effusion and 
crepitus were detected.  

On x-ray examination, the left knee showed mild 
osteophytosis, without significant joint space narrowing.  
The diagnoses included mild degenerative disease of the left 
knee.  

The veteran reports having sustained injury to the right 
shoulder and the left knee during military service.  In 
postservice years, he developed degenerative arthritis of the 
right shoulder and the left knee.   

The severity of arthritis is determined based on the extent 
it causes limitation of motion of affected joints.  Normal 
range of motion of the arm is to 180 degrees of flexion and 
180 degrees of abduction.  38 C.F.R. § 4.71, Plate I.  Normal 
range of motion of the knee is as follows:  0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

With respect to the right shoulder, that joint exhibits, at 
most, limitation of flexion to 90 degrees and limitation of 
abduction to 90 degrees, and this warrants assignment of a 20 
percent rating under Diagnostic Code 5201.  However, the 
currently assigned 30 percent evaluation takes account the 
report of the February 1999 VA examination indicating that 
pain, starting at 0 degrees, accompanied range of motion of 
the right arm.

The 30 percent rating for the right shoulder disability takes 
into account the demonstrable effect of pain on range of 
motion of the right arm.  That rating appropriately reflects 
the additional range of motion loss from pain and lack of 
endurance, so a yet higher rating based on pain or functional 
loss alone, is not warranted.  See, DeLuca and the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

With respect to the left knee, that joint exhibits, at most, 
slight limitation of flexion to 130 degrees, and this 
warrants a noncompensable rating under Diagnostic Code 5260.  
His left knee exhibits full extension to 0 degrees; hence, no 
basis is warranted for assignment of a compensable rating 
under Diagnostic Code 5261.  A noncompensable degree of 
limitation of flexion in a joint affected by arthritis 
warrants no more than the currently assigned 10 percent 
evaluation.  And since he does not have a compensable degree 
of limitation of flexion of the knee, as well as a 
compensable degree of limitation of extension, separate 10 
percent ratings may not be assigned for limitation of flexion 
and for limitation of extension.  See, VAOGCPREC 9-2004.

The medical evidence shows that the veteran has some crepitus 
or grinding of the left knee joint.  However, the knee joint 
is fully stable.  Absent instability of the joint, a 10 
percent rating may not be assigned for earlier identified 
ligamentous strain of the left knee, separate from the 10 
percent rating assigned for left knee disability on the basis 
of arthritis.  See, VAOGCPREC 23-97 and VAOGCPREC 9-98.

The Board is aware that a VA examiner found that pain and 
lack of endurance produced additional range of motion loss of 
the left knee.  At the same time, it should be noted that the 
examiner did not elicit pain in the left knee until the 
veteran reached 130 degrees of flexion.  Hence, even taking 
account of the additional range of motion loss from pain, it 
nevertheless remains that the veteran retains 130 degrees of 
pain-free motion of the left knee.  

The currently assigned 10 percent rating for the veteran's 
left knee disability takes into account the additional range 
of motion loss that the veteran experiences from any pain, 
weakened movement, excess fatigability or incoordination of 
the joint.  Hence, an increased evaluation for the left knee, 
based on pain or functional loss alone, is not warranted.  
The claimant is not entitled to additional compensation under 
the holding in DeLuca or the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  

The Board notes the November 2004 VA examiner's finding that 
the veteran's left knee exhibits "locking," pain and joint 
effusion.  These presenting symptoms support assignment of a 
20 percent evaluation under Diagnostic Code 5258.  At the 
same time, the objective evidence in the claims file 
regarding the left knee, during the period from January 21, 
1997 through the November 2004 examination, does not 
demonstrate the presence of "locking," pain and joint 
effusion.  Nevertheless, at the November 2004 examination, 
the veteran reported a history longstanding pain, stiffness, 
and incapacitating episodes involving the left knee for many 
years.  The Board regards that history as credible.  

Resolving any and all reasonable doubt in the veteran's 
favor, the Board believes that a 20 percent evaluation is 
warranted for the left knee disability, retroactive to 
January 21, 1997.  However, absent objective evidence 
demonstrating severe impairment of the knee, particularly 
absent clinically demonstrated instability of the joint, 
criteria for a yet higher rating of 30 percent for left 
disability are not satisfied.  

Postoperative Basal Cell Carcinoma of the Chest, Neck and 
Face with 
Actinic Keratosis

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, the veteran's basal cell carcinoma 
with actinic keratosis was rated under Diagnostic Code 7818 
for application to malignant new skin growths.  In turn, 
such malignant growths of the skin were rated on the basis 
of scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment.  

Prior to August 30, 2002, disfiguring scars of the head, face 
or neck were rated as follows under 38 C.F.R. § 4.118, 
Diagnostic Code 7800:

Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warranted 50 percent.  Severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles warranted 30 percent.  Moderate disfigurement 
warranted 10 percent.  Slight disfigurement warranted 0 
percent.  

Note:  When in addition to tissue loss and cicatrization 
there was marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 might be increased 80 
percent , the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, might be submitted for central office rating, with 
several unretouched photographs. 

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
rating was warranted for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable rating was warranted for 
eczema with slight, if any, exfoliation, exudation or itching 
if on a nonexposed surface or small area.  

Since August 30, 2002, the veteran's postoperative basal 
cell carcinoma with actinic keratosis is rated under 
Diagnostic Code 7818 for application to malignant skin 
neoplasms (other than malignant melanoma).  In turn, 
malignant skin neoplasms are rated on the basis of 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), or on the basis of scars under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805, or on  impairment of function.

Note:  If a skin malignancy requires therapy that is 
comparable to that used for systemic malignancies, i.e., 
systemic chemotherapy, X-ray therapy more extensive than to 
the skin, or surgery more extensive than wide local 
excision, a 100-percent evaluation will be assigned from the 
date of onset of treatment, and will continue, with a 
mandatory VA examination six months following the completion 
of such antineoplastic treatment, and any change in 
evaluation based upon that or any subsequent examination 
will be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, evaluation will then be made on residuals.  If 
treatment is confined to the skin, the provisions for a 100 
percent evaluation do not apply.  

Since August 30, 2002, disfigurement of the head, face or 
neck is rated as follows under 38 C.F.R. § 4.118, Diagnostic 
Code 7800:

An 80 percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  A 50 percent rating is 
warranted for where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  A 30 
percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 10 percent rating is warranted where there 
is one characteristic of disfigurement.  

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2):  Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 30 percent rating is warranted where there is 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted where there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A noncompensable rating is warranted where 
there is less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  
Or rate as disfigurement of the head, face, or neck (DC 
7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.

Service medical records indicate the presence of various skin 
lesions.  In April 1974, it was found that the veteran had 
actinic keratosis of the right malar ridge.  In October 1986, 
a punch biopsy was performed for recurrent basal cell 
carcinoma.  In September 1987, it was found that the veteran 
had a few small keratotic papules on the face.  

On VA examination in March 1997, the assessment was 
postoperative basal cell carcinoma of the chest, neck and 
face, that had been removed following multiple operations.  
Postoperatively, the veteran had several scars, but no 
problems, in that he had no pain or tenderness.  

On VA examination in August 1999, the following lesions were 
detected:  one on the posterior-superior trunk, 0.1 cm to 0.3 
cm; one on the posterior right neck, 2.0 cm x 1.0 cm; one on 
the anterior left sternum, 1.0 cm; and one on the anterior 
chest, 1.0 cm.  Also seen were the following inflamed 
actinic-like lesions:  four on the anterior truck and three 
on the posterior trunk.  The diagnoses were residual scarring 
(post surgical) of the neck and trunk; and actinic-like 
lesions of the trunk.

A VA examination was performed in November 2004.  According 
to the veteran's history, his skin condition produced 
exudation, ulcer formation, itching, shedding and crusting.  
Symptoms occurred intermittently, as often as once in 4 
weeks, with each occurrence lasting 6-8 days.  There had been 
8 attacks within the past year.  The ability to perform daily 
functions during flare-ups was not changed.  The skin disease 
reportedly involved areas that were exposed to the sun, 
including the face, hands, neck and arms.  Over the past 
twelve months, he had received topical medical only for his 
skin condition.  The condition did not result in any time 
lost from work.  

On examination, there was a level scar present at the right 
shoulder, measuring 7.5 cm by 0.1 cm.  There was no 
tenderness, disfigurement, ulceration, adherence, instability 
or tissue loss.  There were signs of skin disease located on 
the face, elbows, forearms, and chest.  There was found to be 
exfoliation, crusting, and induration of more than 6 square 
inches, inflexibility of more than 6 square inches, 
hyperpigmentation of more than 6 square inches, and abnormal 
texture of more than 6 square inches.  There was no 
ulceration, tissue loss, hypopigmentation, or limitation of 
motion.  The skin lesion coverage of exposed areas was 5 
percent.  The skin lesion coverage relative to the whole body 
was 30 percent.  The skin lesion was not associated with 
systemic disease.  The skin lesion did not manifest in 
connection with a nervous condition.

The veteran's basal cell carcinoma with actinic keratosis is 
rated on the basis of malignant skin growths or neoplasm 
under Diagnostic Code 7818, under both former and revised 
criteria for evaluating skin disorders; in turn, various 
diagnostic codes cited above were available for rating, by 
analogy, basal cell carcinoma with actinic keratosis.  In any 
event, the revised criteria for evaluating the veteran's skin 
disorders are for application, going forward only, since 
August 30, 2002, the date on which they became effective.  

The veteran's skin condition affects the face.  Accordingly, 
it may be rated on the basis of disfigurement of the head, 
face or neck under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

Certainly, at no time during the appeal period in question, 
was there objective evidence of severe disfigurement of the 
face-specifically, there has been no indication of marked or 
unsightly deformity of the eyelids, lips, or auricles.  In 
order to have been entitled to a rating greater than 10 
percent under the former Diagnostic Code 7800, there must 
have been evidence of severe disfigurement of the face from 
the veteran's skin condition.  This was not demonstrated at 
any time prior to or since August 30, 2002.  Hence, a rating 
higher than 10 percent prior to August 30, 2002 or a rating 
higher than 30 percent since August 30, 2002, is not 
warranted under the former Diagnostic Code 7800.

As mentioned in the legal criteria section of this decision, 
certain specified skin changes are among the eight 
characteristics of disfigurement of the head, face, or neck 
for rating purposes under the revised criteria of Diagnostic 
Code 7800.  The veteran does have facial skin lesions that 
are manifested by induration and inflexibility of an area 
exceeding 6 square inches, as well as hyperpigmentation in an 
area exceeding 6 square inches.  And these two 
characteristics of disfigurement support assignment of a 30 
percent rating, going forward since August 30, 2002, under 
the revised criteria of Diagnostic Code 7800.  

However, there is no objective evidence that facial skin 
lesions produce four or five characteristics of disfigurement 
defined above.  In this regard, the Board notes that the 
veteran has scarring of the face as residuals of removal of 
basal cell carcinomas.  However, the scarring is minimal, and 
none of the scars are of the length, width or texture to meet 
the regulatory definition of a characteristic of 
disfigurement.  Also, at no time during the appeal period in 
question, has there been objective evidence of visible or 
palpable tissue loss or gross distortion or asymmetry of 
facial features.  In all, there is no basis for entitlement 
to a rating higher than 30 percent, going forward since 
August 30, 2002, under the revised criteria of Diagnostic 
Code 7800.  

Basal cell carcinoma of the chest, neck and face with actinic 
keratosis may also be evaluated on the basis of scars.  There 
is no objective evidence that postoperative scars from 
removal of lesions of basal cell carcinoma are deep or have 
caused underlying tissue loss.  Hence, ratings higher than 
those assigned during the appeal period are not warranted 
under Diagnostic Code 7801, under either the former or 
revised criteria for evaluating skin disorders.  Also, there 
is no objective evidence of areas of superficial scarring 
that cover an area or areas approximating 1 square foot or an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
Hence, ratings higher than those assigned during the appeal 
period are not warranted under Diagnostic Code 7802, under 
either the former or revised criteria.  In any event, the 
Board notes that a 10 percent evaluation is the highest 
schedular rating available under Diagnostic Code 7802.  

Further with respect to scars, there is no objective evidence 
that postoperative scars from removal of lesions of basal 
cell carcinoma are superficial and accompanied by repeated 
ulceration or that they are superficial and unstable.  Hence, 
ratings higher than those assigned during the appeal period 
are not warranted under Diagnostic Code 7803, under either 
the former or revised criteria.  As well, there is no 
objective evidence that postoperative scars from removal of 
lesions of basal cell carcinoma are superficial and tender or 
painful to examination.  Hence, ratings higher than those 
assigned during the appeal period are not warranted under 
Diagnostic Code 7804, under either the former or revised 
criteria.  In any event, the Board notes that a 10 percent 
evaluation is the highest schedular rating available under 
Diagnostic Codes 7803 and 7804.  

There is also no objectively demonstrated limitation of 
function of any body part affected by postoperative scars 
from removal of lesions of basal cell carcinoma.  Hence, 
ratings higher than those assigned during the appeal period 
are not warranted under Diagnostic Code 7805, under either 
the former or revised criteria.  

In addition to consideration of rating on the basis of 
scarring or of disfigurement of the head, face or neck, basal 
cell carcinoma of the chest, neck and face with actinic 
keratosis may also be rated on the basis of eczema or 
dermatitis under 38 C.F.R. § 4.118, Diagnostic Code 7806.  At 
no time during the appeal period in question, has there been 
objective evidence of constant exudation or itching, 
extensive lesions or marked disfigurement.  Absent these 
findings, there is no basis for entitlement to a rating 
higher than 10 percent under the former criteria of 
Diagnostic Code 7806.  

There is objective evidence that scars from removal of 
multiple basal cell carcinomas, as well as lesions of actinic 
keratosis involve about 30 percent of the entire body 
surface.  Lesions affecting 20 to 40 percent of the entire 
body support assignment of a 30 percent rating, going forward 
since August 30, 2002, under the revised criteria of 
Diagnostic Code 7806.  However, there is no objective 
evidence that scars and lesions from the veteran's skin 
disorder involve more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected ; as well, 
there is no objective showing that the veteran has required 
any systemic or corticosteroid therapy during any 12-month 
period pertinent to this appeal.  Hence, there is no basis 
for entitlement to a rating higher than 30 percent, going 
forward since August 30, 2002, under the revised criteria of 
Diagnostic Code 7806.  

Bilateral Hearing Loss

Effective June 10, 1999, VA issued new regulations for 
evaluating diseases of the ears and other sense organs - 
including hearing loss and tinnitus.  See 64 Fed. Reg. 25,202 
- 25,210 (May 11, 1999), codified at 38 C.F.R. §§ 4.85-4.87a 
(2006).  Concerning hearing loss, the revised criteria are in 
many respects essentially the same as the former criteria.  
That is to say, just like before, evaluations of defective 
hearing range from noncompensable (i.e., 0 percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing to Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  

The difference between the old and new criteria is that the 
amended regulations added two new provisions for evaluating 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 
64 Fed. Reg. at 25203.  Under 38 C.F.R. § 4.86(a), if pure 
tone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  In addition, under section 4.86(b), 
when a pure tone threshold is 30 dB or less at 1000 Hertz, 
and is 70 dB or more at 2000 Hertz, an evaluation could also 
be based either upon Table VI or Table VIa, whichever results 
in a higher evaluation.

Mild bilateral high frequency hearing loss was noted in 
service.  Postservice VA audiologic examinations also found 
bilateral hearing loss.  

The veteran was afforded an audiologic examination by VA in 
February 1997.  Pure tone thresholds in the right ear at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), were 
25, 30, 40 and 50 dB, respectively, for an average of 36 dB.  
Pure tone thresholds in the left ear, at the same 
frequencies, were 25, 30, 40 and 55 dB, respectively, for an 
average of 38 dB.  Speech recognition ability was 90 percent 
in the right ear and 88 percent in the left ear.  

A VA audiologic examination was performed in February 1999.  
Pure tone thresholds in the right ear at the frequencies 
1,000, 2,000, 3,000 and 4,000 Hz, were 55, 65, 70 and 80 dB, 
respectively, for an average of 68 dB.  Pure tone thresholds 
in the left ear, at the same frequencies, were 50, 60, 65 and 
75 dB, respectively, for an average of 63 dB.  Speech 
recognition ability was 92 percent in each ear.  

The veteran was afforded an audiologic examination by VA in 
November 2004.  Pure tone thresholds in the right ear at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hz, were 35, 45, 50 
and 65 dB, respectively, for an average of 49 dB.  Pure tone 
thresholds in the left ear, at the same frequencies, were 35, 
45, 55 and 70 dB, respectively, for an average of 51 dB.  
Speech recognition ability was 80 percent in the right ear 
and 84 percent in the left ear.  

In the case at hand, the results of the VA audiologic 
examination of February 1997 showed that the veteran had 
Level II hearing in each ear.  Level II hearing in each ear 
supports assignment of a 0 percent evaluation for bilateral 
hearing loss, the rating that was in effect for the veteran's 
bilateral hearing loss from January 21, 1997 to June 9, 1999.  

According to the February 1999 VA audiologic examination, the 
right ear demonstrated an exceptional pattern of hearing 
impairment, which must be taken into consideration in rating 
the bilateral hearing loss, going forward from June 10, 1999, 
the date on which the pertinent regulation, 38 C.F.R. 
§ 4.86(a), became effective.  With application of the higher 
numeral provided by the appropriate table in VA's rating 
schedule, the veteran had Level V hearing in the right ear.  
The left ear, which did not exhibit an exceptional pattern of 
hearing impairment, had Level II hearing.  This combination 
supports assignment of a 10 percent evaluation that became 
effective for the veteran's bilateral hearing loss, from  
June 10, 1999.  

The November 2004 VA audiologic examination demonstrated 
Level II hearing in each ear.  The exceptional pattern of 
hearing impairment, earlier noted in the right ear on 
audiologic testing in February 1999, was not identified on 
the more recent examination.  Level II hearing in each year 
does not warrant assignment of even a compensable evaluation 
for the veteran's bilateral hearing loss.  In all, no basis 
is provided for assignment of an evaluation higher than 0 
percent for bilateral hearing loss prior to June 10, 1999 or 
a 10 percent evaluation for that condition after June 10, 
1999, under either the former or revised rating criteria.

Residuals of a Hemorrhoidectomy

A noncompensable rating is warranted for external or internal 
hemorrhoids, mild or moderate.  A 10 percent rating is 
warranted for hemorrhoids which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted for 
hemorrhoids, with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic code 
7336.  

Service department clinical notations indicate the presence 
of hemorrhoids.  A hemorrhoidectomy was performed in October 
1986.  

A VA examination was performed in November 2004.  The veteran 
related that he experienced stool leakage.  The problem 
reportedly occurred less than 1/3 of the day, in slight 
amounts; a pad was not needed.  He indicated that hemorrhoids 
recurred occasionally.  There was reportedly no functional 
impairment resulting from hemorrhoids.  He denied time lost 
from work because of hemorrhoids.  External hemorrhoids were 
found on examination of the rectum; hemorrhoids were not 
reducible.  There was no evidence of bleeding.  Thrombosis 
was absent.  There was no evidence of frequent recurrence, 
without excessive redundant tissue.   

A clinical treatment notation from Dr. Stripling indicates 
the veteran's office visit in July 2005 for evaluation of a 
prostate disorder.  Hemorrhoids were not detected on rectal 
examination.  

In order to entitled to a compensable rating for hemorrhoids, 
there must be objective evidence of hemorrhoids which are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  This has not been 
demonstrated.

Extraschedular Consideration

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedular standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  There is no evidentiary showing that 
any single service-connected disability, or combination 
thereof, has resulted in marked interference with employment 
(i.e., beyond that contemplated by any of the currently 
assigned evaluations; has necessitated frequent periods of 
hospitalization; or has otherwise rendered inadequate the 
regular schedular standards.  

As to claims seeking extraschedular consideration for any of 
the service-connected disabilities for which increased 
schedular ratings are sought, the Board has taken note of a 
statement, dated in March 2006, from Q.P. Jones, who 
indicated that he had been the veteran's supervisor in the 
work place for about 8 years.  He remarked that the veteran 
was absent from work for an extended period of time because 
of medical problems.  The supervisor did not, however, 
quantify just how many days, or weeks or months per year, on 
average, that "extended" period of time entailed.  
Moreover, and quite significantly, the veteran's statements 
to the November 2004 VA examiner relate that he missed only a 
relatively limited amount of time from work each year, no 
more than about 10 to 12 days, because of incapacitating 
episodes of right shoulder pain.  He denied that his other 
service-connected disabilities resulted in absence from the 
work place.  

In the absence of persuasive evidence of the factors that 
must be present to warrant extraschedular consideration, the 
Board is not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).  Additionally, as to all issues denied in 
this appeal, the Board has been mindful of the doctrine of 
the benefit of the doubt.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for urticaria, and to 
this extent only the appeal is granted.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a right knee 
disorder, and to this extent the appeal is granted.

Service connection for a right knee disorder is granted.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for thyroiditis, 
and the appeal is denied.

A rating higher than 40 percent for BPH, postoperative 
transurethral resection of the prostate, is denied.  

A rating higher than 30 percent for a rotator cuff defect, 
right shoulder, postoperative, is denied.

A rating higher than 10 percent for postoperative basal cell 
carcinoma of the chest, neck and face with actinic keratosis, 
from January 21, 1997, to August 29, 2002, is denied.  

A rating higher than 30 percent for postoperative basal cell 
carcinoma of the chest, neck and face with actinic keratosis, 
since August 30, 2002, is denied.

A rating of 20 percent for a residuals of a left knee injury 
is granted, subject to governing criteria pertaining to the 
payment of monetary awards.  

A rating higher than 0 percent for bilateral hearing loss, 
from January 21, 1997, to June 9, 1999, is denied.

A rating higher than 10 percent for bilateral hearing loss, 
since June 10, 1999, is denied.

A rating higher than 0 percent for residuals of a 
hemorrhoidectomy is denied.  


REMAND

With respect to urticaria, the veteran was evaluated at a 
service department medical facility in April 1985.  He 
indicated that, in recent weeks, he had developed a 
nonpruritic rash in the upper region of the chest, neck and 
face.  This was reportedly preceded by wheals, that were 
accompanied by swelling and some itching.  The final 
diagnosis, in consultation with the allergy service, was 
cholinergic urticaria.  At the April 1987 retirement 
examination, the assessment was that there had been no 
complications from cholinergic urticaria in April 1985.  

In a statement received in February 1997, the veteran's 
brother indicated that the veteran had been treated at a 
hospital during service for urticaria.  The veteran's son, in 
a statement also received in February 1997, referenced the 
veteran's inservice treatment for urticaria.  

On VA examination in March 1977, no skin abnormalities were 
detected.  On VA dermatology examination in June 1988, the 
impression was chronic urticaria, by history.  

A VA dermatologic examination was performed in August 1999.  
The veteran gave a history of having been exposed to Agent 
Orange while in Vietnam.  He reported an itching and burning 
discomfort from recurrent flare-ups of skin lesions.  On 
current examination, no lesions were detected.  The diagnosis 
was chronic urticaria.  It was the examiner's opinion that a 
diagnosis of chronic urticaria had to be entertained in view 
of the fact that it had been documented in the past, and 
presently, the veteran was reportedly taking medications to 
arrest intermittent urticarial reactions.

Although the examiner noted that the veteran experienced 
intermittent urticarial reactions, none were demonstrated at 
the time of the August 1999 examination.  As well, there is 
no objective medical evidence of the existence of urticaria 
in the years following the veteran's retirement from service.  

The August 1999 VA dermatology examiner indicated that a 
diagnosis of chronic urticaria needed to be "entertained," 
given the veteran's exposure to Agent Orange.  The examiner's 
assessment about the etiology or current existence of 
urticaria appears quite tentative, at best.  His assessment, 
at least in its current state, is simply too equivocal to 
grant service connection.  See, e.g., Winsett v. West, 11 
Vet. App. 420, 424 (1998) (A doctor's opinion phrased in 
terms of "may or may not" is an insufficient basis for an 
award of service connection).  The current record, then, does 
not contain sufficient medical evidence of a nexus between 
the veteran's inservice episode of urticaria and any 
urticaria that may now be present.  It also does not contain 
sufficient medical evidence of a nexus between the veteran's 
acknowledged exposure to Agent Orange in service and any 
urticaria that may now be present.  Hence, a more definitive 
medical nexus opinion is needed concerning this matter to 
decide the appeal.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatologic examination to obtain a 
medical opinion responding to the 
following question:

Does the veteran have urticaria?  If it 
is determined that he has urticaria, 
then the examiner should respond to the 
following question:  Is there at least 
a 50 percent probability or greater 
that the veteran's urticaria had its 
onset in service or is otherwise 
attributable to service, including 
based on herbicide exposure?

2.  Then readjudicate the claim in 
light of any additional evidence 
obtained.  If the benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send him and 
his representative an appropriate 
supplemental statement of the case 
(SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


